PITTMAN, Judge,
dissenting.
I find no ambiguity in the amendment to the lease in question in this case. Therefore, I must respectfully dissent from the majority opinion.
When the trial court ruled on the motions for summary judgment filed by both parties, the initial question presented was whether the terms of the amendment to the lease, as outlined in the majority opinion, were ambiguous. The majority cites the case of Ex parte Awtrey Realty Co., 827 So.2d 104 (Ala.2001), which states that “ ‘[t]he mere fact that adverse parties contend for different constructions does not in itself force the conclusion that the disputed language is ambiguous,’ ” quoting Antram v. Stuyvesant Life Ins. Co., 291 Ala. 716, 720, 287 So.2d 837, 840 (1973). I agree. The next paragraph of Awtrey states:
“ The words of a contract are to be given their ordinary meaning, and the intention of the parties is to be derived from the provisions of the contract.’ Ambiguities will not be inserted into contracts by strained and twisted meaning where no such ambiguities exist.”
827 So.2d at 107 (citations omitted). I conclude the majority has done what Aw-trey cautions against; although the two parties argue opposing constructions of the language in question, the majority reasons that this disagreement renders the language to be ambiguous.
The language in the lease amendment in question states that “a lease and sales commission have [sic] been earned and is payable by [Colonial] under the following terms and conditions....” I cannot see but one reasonable interpretation of this language. If the terms and conditions are met, the lease and/or sale commission is earned and payable on those terms. If the terms and conditions are not met, then the lease and/or sale commission is not earned and payable. I believe any other construction would “strain and twist” the meaning of an otherwise clear term of the lease amendment.
For these reasons, I would affirm the trial court’s summary judgment in favor of Colonial Realty Limited Partnership.
CRAWLEY, J., concurs.